[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The plaintiff is a professional corporation, who seeks the balance of a bill rendered. The plaintiff filed an offer of judgment dated June 28, 1996 for $2,621.38. The defendants, Charles Griffith and Barbara Griffith, who are obligated to support the patient, William Griffith, age 4 (See 47b-39 (b) C.G.S.) appeared pro se. The defendant Charles Griffith filed a one count answer, and a one count counterclaim. The defendant Barbara Griffith filed a one count counterclaim.
The plaintiff produced Marie Mandella, a nurse. The witness submitted a report to the Griffin Hospital and a report from the operating room of St. Raphael Hospital. She further introduced a billing statement on standard charges showing a balance of $2,621.38. The defendant Charles Griffith offered no admissible evidence under either the answer nor under the counterclaim.
The defendant Barbara Griffith offered no evidence under her counterclaim. The counterclaims were identical.
The court finds the issues for the plaintiff, and the plaintiff may recover the sum of $2,621.38. On the offer of judgment, the plaintiff may recover the sum of $174.70 plus an attorney's fee of $350.00, and costs. Both counterclaims are non-suited.
Robert P. Burns Judge Trial Referee CT Page 1545